Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0000799
                                                      24-JUN-2014
                                                      12:13 PM



                          SCAD-14-0000799


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                        KHALED S. MUJTABAA,

                            Respondent.



                        ORIGINAL PROCEEDING

             (ODC CASE NOS. 12-042-9058, 13-036-9106)


                        ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Report and Recommendation of


the Disciplinary Board of the Supreme Court of the State of


Hawai'i, submitted to this court on May 2, 2014, for the

imposition of, inter alia, a 45-day suspension upon Respondent


Khaled S. Mujtabaa, and upon a de novo review of the stipulated


facts and the evidence in the record, see ODC v. Au, 107 Hawai'i

327, 336, 113 P.3d 203, 212 (2005); ODC v. Lau, 85 Hawai'i 212,

214, 941 P.2d 295, 297 (1997), this court finds and concludes the


following by clear and convincing evidence:

            In Office of Disciplinary Counsel (ODC) Case No. 12­

042-9058, Respondent Mujtabaa, by failing to file the client’s

settlement motion for 14 months or to resolve the client’s

foreclosure issues, while leading the client to believe he would

promptly file appropriate documents and address the foreclosure

litigation, resulting in the acceleration of the mortgage and,

ultimately, the loss of the client’s house, violated Rules 1.3

and 3.2 of the Hawai'i Rules of Professional Conduct (HRPC).1                By

failing to secure a copy of the readily-obtainable fully executed

settlement agreement documents for 10 months, relying on the lack

of the document as a justification for not pursuing the matter,

and prevaricating concerning the filing of the settlement motion

for 15 months, Respondent Mujtabaa violated HRPC Rule 1.1.              By

failing to promptly respond to the client’s reasonable requests

about the case or to keep the client reasonably informed about

its status, thereby preventing the client from making informed

decisions regarding the mortgage litigation, Respondent Mujtabaa

violated HRPC Rules 1.4(a) and (b).         By withdrawing $400.00 from

his client trust account on May 17, 2012 for costs associated

with the client, when the client did not have a claim to any

funds in the account, Respondent Mujtabaa misappropriated and

withdrew unearned client funds from other clients, in violation

of HRCP Rules 1.15(c) and (d).        By withdrawing the client’s funds

      1

            All HRPC Rules cited herein are those in effect at the time of the

conduct underpinning the violation.


                                      2

on September 23, 2011, January 26 and February 3, February 6, and


February 17, 2012, without explaining to the client the basis or


rate for earning the fee short of completing the representation


and without providing an accounting, Respondent Mujtabaa violated


HRPC Rule 1.5(b) and 1.15(f)(3).


          In ODC Case No. 13-036-9106, by withdrawing funds from


his client trust account for other matters, bringing the balance


of the account below the level of funds to which the client in


question had a rightful claim, specifically creating a $520.97


shortfall on May 7, 2008, a $1,825.80 shortfall on September 19,


2008, and a $2,213.84 shortfall on December 31, 2009, Mujtabaa


misappropriated the client’s funds and withdrew them before they


were earned, in violation of HRCP Rules 1.15(c) and (d).    By


failing to file the client’s litigation for almost five years,


and prevaricating concerning the delays, Respondent Mujtabaa


violated HRPC Rules 1.3 and 3.2.    By withdrawing the client’s


funds from his client trust account on March 10 and March 20,


2008, December 17, 2009, October 29, 2010, and June 10, 2011,


without explaining to the client the basis or rate for earning


the fee without completing the representation, and without


providing an accounting, Respondent Mujtabaa violated HRPC Rules


1.5(b) and 1.15(f)(3).


          In aggravation, we note Mujtabaa’s substantial


experience in the practice of law and a pattern of similar



                                   3

misconduct between the two disciplinary matters.   In mitigation,


we note Respondent Mujtabaa’s remorse, his cooperative attitude


toward the proceedings, the absence of a dishonest or selfish


motive, and his efforts to address the shortcomings in his


practice through the completion of Continuing Legal Education


training.    Nevertheless, a period of suspension is appropriate. 


See ODC v. Manuia, SCAD-13-136 (May 20, 2013); ODC v. Barrad, No.


27247 (May 16, 2005); ODC v. Ching, No. 25697 (May 2, 2003); ODC


v. Wessel, No. 21817 (August 14, 2000); ODC v. Sahara, No. 20535


(December 10, 1997).    Therefore, 


            IT IS HEREBY ORDERED that Respondent Khaled S. Mujtabaa

is suspended from the practice of law in this jurisdiction for

180 days, effective 30 days after the entry date of this order,

as provided by Rules 2.3(a)(2) and 2.16(c) of the Rules of the

Supreme Court of the State of Hawai'i (RSCH).

            IT IS FURTHER ORDERED that Respondent Mujtabaa shall


complete an audit of his practice by the Practicing Attorneys


Liability Management Society or equivalent program and submit


proof of completion of the audit and adoption of its


recommendations within 375 days of the date of entry of this


order, or good cause for an extension.    Respondent Mujtabaa is


hereby notified that failure to timely complete the audit and


submit the subsequent report may result in an additional period


of suspension, upon review of the record.



                                  4

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai'i, Respondent Mujtabaa shall

pay all costs of these proceedings as approved upon the timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

          IT IS FINALLY ORDERED that Respondent Mujtabaa shall,


within 10 days after the effective date of his suspension, file


with this court an affidavit that he is in full compliance with


RSCH Rule 2.16(d).


          DATED: Honolulu, Hawai'i, June 24, 2014.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael W. Wilson




                                5